DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed in independent claim 1 a cutter unit comprising: 
 	a first frame; 
 	a fixed blade fixed to the first frame and having a flat plate shape, the fixed blade having a first cutting edge portion extending linearly; 
 	a movable blade movable in a moving direction, and having a flat plate shape, the movable blade having one end portion and another end portion in the moving direction; 
 	 	the one end portion having one end in the moving direction formed with a second cutting edge portion having V-shape and configured to cut a cut item in cooperation with the first cutting edge portion, the second cutting edge portion and the first cutting edge portion contacting with each other at a first point and a second point; and 
 	 	the another end portion having a contacting portion in contact with the first frame at a third point such that part of the another end portion other than the contacting portion is out of contact with the first frame, the first point, the second point and the third point defining an imaginary triangle such that each of the first point, the second point and the third point is an apex of the imaginary triangle; 
 	a movable blade drive mechanism configured to move the movable blade in the moving direction; and 
 	a pressure member pressing the movable blade at a pressure contact position so that the movable blade presses against the fixed blade in a pressing direction crossing the moving direction and directing from the pressure member toward the fixed blade and the first frame, the pressure contact position being positioned substantially within the imaginary triangle.

3.	U.S. Patent application publication number 2008/0069623 to Kobayashi et al. disclosed a similar invention in Fig. 8. Unlike in the instant application, Kobayashi et al. are silent about “the another end portion having a contacting portion in contact with the first frame at a third point such that part of the another end portion other than the contacting portion is out of contact with the first frame, the first point, the second point and the third point defining an imaginary triangle such that each of the first point, the second point and the third point is an apex of the imaginary triangle”. See the distinction between the bottom of Fig. 4 of the instant application as compared to the bottom of Fig. 8 of the Kobayashi et al. reference.

4.	U.S. Patent publication number 9,969,190 to Nomura et al. also disclosed a similar invention in Fig. 2. Unlike in the instant application, Nomura et al. are silent about “the another end portion having a contacting portion in contact with the first frame at a third point such that part of the another end portion other than the contacting portion is out of contact with the first frame, the first point, the second point and the third point defining an imaginary triangle such that each of the first point, the second point and the third point is an apex of the imaginary triangle and a pressure member pressing the movable blade at a pressure contact position so that the movable blade presses against the fixed blade in a pressing direction crossing the moving direction and directing from the pressure member toward the fixed blade and the first frame, the pressure contact position being positioned substantially within the imaginary triangle”.

5.	U.S. Patent publication number 6,405,625 also to Nomura et al. also disclosed a similar invention in Fig. 3(a). Unlike in the instant application, Nomura et al. are again silent about “the another end portion having a contacting portion in contact with the first frame at a third point such that part of the another end portion other than the contacting portion is out of contact with the first frame, the first point, the second point and the third point defining an imaginary triangle such that each of the first point, the second point and the third point is an apex of the imaginary triangle and a pressure member pressing the movable blade at a pressure contact position so that the movable blade presses against the fixed blade in a pressing direction crossing the moving direction and directing from the pressure member toward the fixed blade and the first frame, the pressure contact position being positioned substantially within the imaginary triangle”.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853